DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-20, filed December 28 2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered disclosures and teachings of Seo et al. (US 10,873,946), Panteleev et al. (US 2018/0206140), Li et al. (US 2020/0169896) and Kornestedt et al. (US 6,021,329).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 10,873,946, Seo hereafter) in view of Panteleev et al. (US 2018/0206140, Panteleev hereafter).
RE claim 1, Seo discloses a method of a device, comprising: receiving a grant on a first interface, deriving a first resource and a second resource based upon the grant; performing a first transmission on a first transmission beam, for delivering a transport block, on the first resource derived based upon the grant (Column 10 lines 42-50, UE receives an uplink grant which schedules a plurality of beams for use by the UE to transmit uplink data) ; and performing a second transmission on a second transmission beam, for delivering the transport block, on the second resource derived based upon the grant, wherein the second transmission on the second transmission beam is on the same interface as the first transmission on the first transmission beam (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).

However, Panteleev teaches wherein the grant is associated with transmission on a second interface; and wherein the first and second transmission is on the second interface (Paragraph 26 teaches a Mode-1 D2D communication where the eNB assigns spectrum for use by a D2D transmitter of a terminal. This grant may be transmitted by eNB in (e)PDCCH channel and may indicate assigned resources to D2D transmitter in physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) respectively. Thus, a grant being received over a first eNB to terminal interface is used to provision a second D2D interface with another terminal.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Panteleev in order to provide for sidelink communication.
RE claim 2, Seo in view of Panteleev discloses the method of claim 1 as set forth above. Note that Seo further discloses the first resource is within one or more first Transmission Time Intervals (TTIs) and the second resource is within one or more second TTIs, different than the one or more first TTIs (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
RE claim 3, Seo in view of Panteleev discloses the method of claim 1 as set forth above. Note that Seo further discloses wherein: a redundancy version, for the (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
RE claim 5, Seo in view of Panteleev discloses the method of claim 1 as set forth above. Note that Panteleev further teaches wherein: the first interface corresponds to a first wireless interface for communication between a network node and the device; and the second interface corresponds to a second wireless interface for communication between devices (Paragraph 26 teaches a Mode-1 D2D communication where the eNB assigns spectrum for use by a D2D transmitter of a terminal. This grant may be transmitted by eNB in (e)PDCCH channel and may indicate assigned resources to D2D transmitter in physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) respectively. Thus, a grant being received over a first eNB to terminal interface is used to provision a second D2D interface with another terminal.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Panteleev in order to provide for sidelink communication.
RE claim 6, Seo in view of Panteleev discloses the method of claim 1 as set forth above. Note that Panteleev further teaches wherein: at least one of: the grant corresponds to a sidelink grant (SL grant) received via Physical Downlink Control Channel (PDCCH); or the first transmission corresponds to a first Physical Sidelink Shared Channel (PSSCH) transmission and the second transmission corresponds to a (Paragraph 26 teaches a Mode-1 D2D communication where the eNB assigns spectrum for use by a D2D transmitter of a terminal. This grant may be transmitted by eNB in (e)PDCCH channel and may indicate assigned resources to D2D transmitter in physical sidelink control channel (PSCCH) and physical sidelink shared channel (PSSCH) respectively. Thus, a grant being received over a first eNB to terminal interface is used to provision a second D2D interface with another terminal.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Panteleev in order to provide for sidelink communication.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Panteleev and further in view of Li et al. (US 2020/0169896, Li hereafter) and Kornestedt et al. (US 6,021,329, Kornestedt here after).
RE claim 4, Seo in view of Panteleev discloses the method of claim 1 as set forth above. Seo in view of Panteleev does not explicitly disclose wherein: the first transmission and the second transmission correspond to at least one of broadcast transmission or group transmission.
However, Li teaches wherein: the first transmission and the second transmission correspond to group transmission (Paragraphs 68-75, base station divides a plurality of beams into multiple beam groups thereby dividing a coverage area into a subset of smaller partial coverage areas. UEs are informed of the group they belong to. One beam is used for cell quality measure but the beams within a group are usable for downlink transmission to UEs within that smaller partial coverage area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo in view of Panteleev with the teachings of Li in order to improve user throughput and reduce delay.
Seo in view of Panteleev and further in view of Li does not explicitly disclose wherein: the first transmission and the second transmission correspond to broadcast transmission.
However, Kornestedt teaches wherein: the first transmission and the second transmission correspond to broadcast transmission (Column 6, lines 16-23, radio base station is configured to form a wide lobe antenna beam pattern such that downlink signals broadcast by the base station cover the entire cell.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo in view of Panteleev and further in view of Li with the teachings of Kornestedt since such a modification would have involved the mere application of a known technique, the act of broadcast transmission instead of directionally, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under .
Claims 7-8, 10-11, 13-15, 17-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Tejedor et al.(US 2020/0059962, Tejedor hereafter).
RE claim 7, Seo discloses a method of a device, comprising: selecting, a first resource on a first transmission beam; selecting, a second resource on a second transmission beam (Column 10 lines 42-50, UE receives an uplink grant which schedules a plurality of beams for use by the UE to transmit uplink data); performing a first transmission on the first transmission beam, for delivering a transport block, on the first resource (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)); and performing a second transmission on the second transmission beam, for delivering the transport block, on the second resource, wherein the first resource is different than the second resource in the frequency domain (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
Seo does not explicitly disclose performing a sensing procedure; and selecting and performing first and second transmissions the first and second resource based upon the sensing procedure.
However, Tejedor teaches performing a sensing procedure; and selecting and performing first and second transmissions the first and second resource based upon the (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 8, Seo in view of Tejedor discloses the method of claim 7 as set forth above. Note that Seo further discloses wherein: at least one of: the first transmission beam is different than the second transmission beam; or the first resource is within one or more first Transmission Time Intervals (TTIs) and the second resource is within one or more second TTIs, different than the one or more first TTIs (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
RE claim 10, Seo in view of Tejedor discloses the method of claim 7 as set forth above. Note that Seo further discloses wherein: a redundancy version, for the transport block, of the first transmission is the same as a redundancy version, for the transport (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
RE claim 11, Seo in view of Tejedor discloses the method of claim 7 as set forth above. Note that Seo further discloses performing multiple transmissions for delivering the transport block on multiple transmission beams (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
Seo does not explicitly disclose wherein resources for the multiple transmissions are selected based upon respective sensing results of sensing beams associated with separate transmission beams.
However, Tejedor teaches wherein resources for the multiple transmissions are selected based upon respective sensing results of sensing beams associated with separate transmission beams (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 
RE claim 13, Seo in view of Tejedor discloses the method of claim 7 as set forth above. Note that Tejedor further teaches wherein the performing the sensing procedure comprises at least one of: receiving a transmission and excluding one or more first candidate resources associated with the transmission; or performing energy sensing to determine metrics for candidate resources and selecting one or more second candidate resources with smaller metrics, of the candidate resources, as one or more valid candidate resources (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 14, Seo discloses a method of a device, comprising: selecting a frequency resource within a first Transmission Time Interval (TTI) and a second TTI (Column 10 lines 42-50, UE receives an uplink grant which schedules a plurality of beams for use by the UE to transmit uplink data); performing a first transmission, for delivering a transport block, on the frequency (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)); and performing a second transmission, for delivering the transport block, on the frequency resource within the second TTI, on a second transmission beam (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
 Seo does not explicitly disclose wherein resources for the multiple transmissions are selected based upon respective sensing results of sensing beams associated with separate transmission beams.
However, Tejedor teaches wherein resources for the multiple transmissions are selected based upon respective sensing results of sensing beams associated with separate transmission beams (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 15, Seo in view of Tejedor discloses the method of claim 14 as set forth above. Note that Seo further discloses wherein: the first transmission beam is different than the second transmission beam (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
RE claim 17, Seo in view of Tejedor discloses the method of claim 14 as set forth above. Note that Seo further discloses wherein: a redundancy version, for the transport block, of the first transmission is the same as a redundancy version, for the transport block, of the second transmission (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
RE claim 18, Seo in view of Tejedor discloses the method of claim 14 as set forth above. Note that Seo further discloses performing multiple transmissions for delivering the transport block on multiple transmission beams (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)). 
Seo does not explicitly disclose wherein resources for separate transmission beams are selected based upon sensing results of sensing beams associated with the separate transmission beams.
However, Tejedor teaches wherein resources for separate transmission beams are selected based upon sensing results of sensing beams associated with the separate transmission beams (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 19, Seo in view of Tejedor discloses the method of claim 14 as set forth above. Note that Seo further discloses performing multiple transmissions for delivering the transport block on multiple transmission beams (Column 11, lines 10-35, based on the grant the UE repeatedly transmits the same uplink data on multiple beams at several timings. Each repetition having an identical Redundancy Version (RV)).
Seo does not explicitly disclose wherein resources for separate transmission beams are selected based upon an omni-directional sensing result.
However, Tejedor teaches wherein resources for separate transmission beams are selected based upon an omni-directional sensing result.
RE claim 20, Seo in view of Tejedor discloses the method of claim 14 as set forth above. Note that Seo further discloses wherein the performing the sensing procedure comprises at least one of: receiving a transmission and excluding one or more first candidate resources associated with the transmission; or performing energy sensing to determine metrics for candidate resources and selecting one or more second (Paragraphs 102-123 teach the use of carrier sensing to detect and select frequency resources.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo with the teachings of Tejedor since such a modification would have involved the mere application of a known technique, sensing instead of relying on an explicit grant, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 6 and 16are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Tejedor, in view of Li and further in view of Kornestedt.
RE claim 9 and 16, Seo in view of Tejedor discloses the methods of claim 7 and 14 as set forth above. Seo in view of Tejedor does not explicitly disclose wherein: the first transmission and the second transmission correspond to at least one of broadcast transmission or group transmission.
However, Li teaches wherein: the first transmission and the second transmission correspond to group transmission (Paragraphs 68-75, base station divides a plurality of beams into multiple beam groups thereby dividing a coverage area into a subset of smaller partial coverage areas. UEs are informed of the group they belong to. One beam is used for cell quality measure but the beams within a group are usable for downlink transmission to UEs within that smaller partial coverage area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo in view of Tejedor with the teachings of Li in order to improve user throughput and reduce delay.
Seo in view of Panteleev and further in view of Li does not explicitly disclose wherein: the first transmission and the second transmission correspond to broadcast transmission.
However, Kornestedt teaches wherein: the first transmission and the second transmission correspond to broadcast transmission (Column 6, lines 16-23, radio base station is configured to form a wide lobe antenna beam pattern such that downlink signals broadcast by the base station cover the entire cell.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seo in view of Tejedor and further in view of Li with the teachings of Kornestedt since such a modification would have involved the mere application of a known technique, the act of broadcast transmission instead of directionally, to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 12, prior arts do not explicitly disclose, teach or suggest a first sensing beam comprised of a direction opposite a first transmission direction corresponding to a first transmission beam, and a second sensing beam comprised of a direction opposite a second transmission direction corresponding to a second transmission beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James P Duffy/Primary Examiner, Art Unit 2461